

115 HRES 1024 IH: Reaffirming the commitment of the United States to promote international religious freedom and marking the 20th anniversary of the International Religious Freedom Act of 1998.
U.S. House of Representatives
2018-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1024IN THE HOUSE OF REPRESENTATIVESJuly 24, 2018Mr. Smith of New Jersey submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONReaffirming the commitment of the United States to promote international religious freedom and
			 marking the 20th anniversary of the International Religious Freedom Act of
			 1998.
	
 Whereas religious freedom is a universally recognized human right and the protection and promotion of this right globally attracts broad support;
 Whereas the United States has a long tradition of advancing and protecting religious freedom, understanding that this fundamental right is critical for a flourishing society and essential to protect human dignity and national stability;
 Whereas religious freedom includes the right of an individual to worship, think, speak, and act, including in public and in private, in accordance with the beliefs of the individual;
 Whereas the free exercise of religion must stand for the right to practice any faith or to choose no faith at all;
 Whereas this year marks the 70th anniversary of the United Nations Universal Declaration of Human Rights, which recognizes that Everyone has the right to freedom of thought, conscience and religion; this right includes freedom to change his religion or belief, and freedom, either alone or in community with others and in public or private, to manifest his religion or belief in teaching, practice, worship and observance;
 Whereas this year also marks the 20th anniversary of the International Religious Freedom Act of 1998 (22 U.S.C. 6401 et seq.), which made religious freedom a United States foreign policy priority and created the position of Ambassador-at-Large for International Religious Freedom at the Department of State and the bipartisan United States Commission on International Religious Freedom;
 Whereas given the United States commitment to advance religious freedom and to the international covenants that guarantee it as the inalienable right of every human being, United States foreign policy is committed to—
 (1)promoting freedom of religion globally as a fundamental human right and as a source of stability and prosperity for all countries;
 (2)assisting emerging democracies to implement freedom of religion and to protect individual conscience;
 (3)assisting nongovernment organizations to promote religious freedom and to sponsor reconciliation and other programs in disputes which divide groups along the lines of religious identity; and
 (4)identifying countries and nonstate actors that are severe persecutors on the basis of religious belief and undertaking diplomatic or other actions to address religious freedom violations, in order to protect fundamental national interests;
 Whereas despite efforts to advance and protect religious freedom over the past two decades, the world is experiencing a religious freedom crisis, creating millions of victims and undermining liberty, prosperity, and peace in places vital to the national interests of the United States and our allies and posing direct challenges in the Middle East, Russia, China, South and Southeast Asia, and sub-Saharan Africa;
 Whereas an estimated 83 percent of the world’s population lives in countries where freedom of religion and conscience is highly restricted, either by the government or by social groups, according to the latest Pew Research Center’s Study of Global Restrictions on Religion;
 Whereas the absence of fundamental human rights, including religious freedom, contributes to political instability, violence against religious and ethnic minorities, religious extremism, and terrorism;
 Whereas research demonstrates that where religious freedom is protected and advanced as a universally recognized human right there is greater peace, political and social stability, economic innovation and development, democratization, women’s empowerment, and less violent religious extremism and terrorism;
 Whereas the United States Congress affirmed in 2016, with passage of the Frank R. Wolf International Religious Freedom Act (Public Law 114–281), that because the promotion of international religious freedom protects human rights, advances democracy abroad, and advances United States interests in stability, security, and development globally, the promotion of international religious freedom requires new and evolving policies and diplomatic responses that are drawn from the expertise of the national security agencies, the diplomatic services, and other governmental agencies and nongovernmental organizations, and are coordinated across and carried out by the entire range of Federal agencies;
 Whereas the 2018 National Security Strategy of the United States recognized the strategic importance of international religious freedom, making the advancement of religious freedom and the protection of religious minorities from violence a priority of the Administration’s foreign policy;
 Whereas in the annual proclamation recognizing Religious Freedom Day on January 16, 2018, President Trump affirmed that the United States is … the paramount champion for religious freedom around the world because we do not believe that conscience rights are only for Americans. … We will be undeterred in our commitment to monitor religious persecution and implement policies that promote religious freedom. Through these efforts, we strive for the day when people of all faiths can follow their hearts and worship according to their consciences.; and
 Whereas Secretary of State Mike Pompeo, announced a first ever Ministerial to Advance Religious Freedom which will be held from July 24 to July 26, 2018, as foreign ministers, civil society, and parliamentarians will convene to discuss shared strategies to advance and protect international religious freedom: Now, therefore, be it
	
 That the House of Representatives— (1)marks the 20th anniversary of the passage of the International Religious Freedom Act of 1998 (22 U.S.C. 6401 et seq.) by reaffirming the commitment of the United States to advance religious freedom as a fundamental part of United States foreign policy;
 (2)commends the Administration for its strong commitment to protect religious freedom globally and efforts to prioritize the protection of religious minorities from violence and other serious human rights abuses;
 (3)commends the Department of State, the Secretary of State, and the Ambassador-at-Large for International Religious Freedom for hosting the Ministerial to Advance International Religious Freedom from July 24 to July 26, 2018, and for all their efforts to engage like-minded allies globally to advance religious freedom and protect vulnerable religious minorities;
 (4)commends United States allies that are working to protect religious freedom globally and those providing humanitarian aid and technical assistance to vulnerable religious minorities;
 (5)calls on the President, the Secretary of State, the Ambassador-at-Large for International Religious Freedom, and Members of Congress to leverage the growing network of foreign religious freedom focused institutions and parliamentary groups including such bodies as the International Contact Group on Freedom of Religion or Belief, the Panel of Experts on Freedom of Religion or Belief at the OSCE Office for Democratic Institutions and Human Rights, the European Parliament Intergroup on Freedom of Religion or Belief and Religious Tolerance, the International Panel of Parliamentarians for Freedom of Religion or Belief, and the Commonwealth Initiative for Freedom of Religion or Belief, among others;
 (6)calls on the President and the Secretary of State, in accordance with the International Religious Freedom Act of 1998, as amended by the Frank R. Wolf International Religious Freedom Act of 2016 (Public Law 114–281), to continue strengthening United States religious freedom diplomacy and the training of United States diplomats in religious freedom;
 (7)reaffirms the commitment of Congress to work with the Administration to carry out the religious freedom priorities made in the 2018 National Security Strategy of the United States and develop a coordinated strategy to advance international religious freedom and protect vulnerable religious minorities globally;
 (8)calls on the President, the Secretary of State, the Secretary of Defense, the Ambassador-at-Large for International Religious Freedom, and other relevant agencies, and working closely with like-minded allies, to develop a comprehensive response plan to protect and assist the victims of genocide, crimes against humanity, forced dislocations, mass detentions, and violence from extremist actors or terrorists, including in, among other places, Iraq, Syria, China, Burma, North Korea, Nigeria, and Somalia; and
 (9)calls on the President, the Secretary of State, and the United States Trade Representative to ensure that trade negotiations include religious freedom conditions as mandated by the Bipartisan Congressional Trade Priorities and Accountability Act of 2015 (title I of Public Law 114–26).
			